This appeal presents the same questions of jurisdiction and title as those decided in the case of Herman I. Powell v.Mamie C. Bailey and others, being No. 33 on the docket of this term. The two appeals were from the same order and were brought before us and heard together on the same record. For the reasons stated in the opinion just filed in No. 33 the order of the court below will be affirmed also with respect to the present appeal.
Order affirmed, the costs in this Court to be paid equally bythe appellants and the appellees, and the costs in the Courtbelow to be paid out of the proceeds of sale as provided by theorder of that Court. *Page 177